DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2020 has been entered.
 
Response to Amendments
Applicant's amendments filed 9/01/2020 have been entered. Claims 1-23 are been canceled. Claims 24-45 have been added. Claims 24-45 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 6-7 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection necessitated by the instant amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24-34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegerst et al. (ACS Chemical Biology (Dec. 2012), 8, 500-505; provided in the IDS dated 08/09/2018).
Siegerst teaches a live bacterium comprising a modified peptidoglycan cell wall, wherein 1) the cell wall comprises/includes a pentapeptide modified with fluorescently-labeled or affinity handle-labeled D-alanine, and 2) wherein the D-alanine comprises either azido- and alkynyl- moieties that can be conjugated to fluorescent or affinity handle labels by “click chemistry” (azDala and alkDala respectively) (Fig. 1, 1A setting for the bacterial pentapeptide, and 1B setting forth the D-alanine analogs and their reaction to form a dipeptide; Methods on p504), anticipating the embodiment of pentapeptide comprising a D-alanine analog and an endogenous D-alanine dipeptide for claims 24-27 and 29, the negative limitation of claim 28, and claims 32, and 33. Siegerest teaches that the bacteria incorporate the D-alanine analogs at the fourth or fifth position (p502, subheading starting “The positional selectivity…”), anticipating .

Claims 24-34, 36, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertozzi et al. (US 9,303,068; Reference A).
Bertozzi teaches a live bacterium comprising a modified peptidoglycan cell wall, wherein 1) the cell wall comprises/includes a pentapeptide modified with fluorescently-labeled or affinity handle-labeled D-alanine, and 2) wherein the D-alanine comprises either azido- and alkynyl- moieties that can be conjugated to fluorescent or affinity handle labels by “click chemistry” (azDala and alkDala respectively)  (Example 2), anticipating the embodiment of pentapeptide comprising a D-alanine analog and an endogenous D-alanine dipeptide for claims 24-27 and 29, the negative limitation of claim 29, and claims 32, and 33. Bertozzi teaches that the bacteria incorporate the D-alanine analogs at the fourth or fifth position (Example 2, particularly Col. 46, lines 39-37) anticipating claims 29 and 30. Siegerest further detecting the live bacterium comprising fluorescently-labeled D-alanine analogs (Fig. 1C), anticipating claims 34, 36, and 37. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Siegerst et al. (ACS Chemical Biology (Dec. 2012), 8, 500-505; provided in the IDS dated 08/09/2018).
The teachings of Siegerst are relied upon as set forth above in rejecting claims 24-34, 36, and 37 under 35 U.S.C. § 102(a)(1).

	Siegerst further teaches incorporating 5mM alkDAla into L. monocytogenes (Fig. 2). Siegerst teaches adding D-alanine analogs at a concentration of 0.5-10 mM (p504, subheading “In Vitro Labeling”) and specifically adding 10 mM alkDala and azDala to the culture medium to in vivo label the bacteria (p504, subheading “In Vivo D-Alanine Derivative Labeling”), reading in-part on claim 35.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Siegerst teaches that the D-alanine analog concentration is a result effective variable to incorporate these analogs into the peptidoglycan cell wall of the bacteria. Thus, the burden is shifted back to establish criticality of the claimed concentration range by objective evidence.

Claims 24-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi et al. (US 9,303,068; Reference A).
The teachings of Bertozzi are relied upon as set forth above in rejecting claims 24-27, 29-34, 36, and 37 under 35 U.S.C. § 102(a)(2). Bertozzi as cited reads on the 
Regarding claim 35, Bertozzi does not teach dipeptide concentrations of about 0.1-1 mM. Regarding claim 38, Bertozzi does not teach a single embodiment of a method for screening a cell wall-acting agent. Regarding claim 43, Bertozzi does not teach a single embodiment comprising multiple fluorophores. Regarding clams 44-45, Bertozzi does not teach in a single embodiment any putative cell wall acting agents that either interfere with peptidoglycan biosynthesis or weakening the integrity of the existing peptidoglycan respectively.
Bertozzi further teaches incorporating 5mM alkDAla into L. monocytogenes (Fig. 2). Bertozzi teaches adding D-alanine analogs at a concentration of 0.5-10 mM (Col. 44, lines 44-61) specifically adding 50 mM alkDala and or 5 mM azDala to the culture medium to in vivo label the bacteria (Col. 45, line 56 through Col 46, line 18), reading in-part on claim 35. Bertozzi further teaches methods of identifying anti-microbial agents that would reduce D-amino acid incorporation into the bacterial cell wall (Col. 35, line 25 through Col. 37, line 15), reading on claims 38, 44, and 45. Bertozzi teaches incorporating both vancomycin-BODIPY and alkDala, and azido-fluor 545, and that these two labels colocalize within the peptidoglycan (PG) cell wall (Fig. 3A-C; Col. 47, line 62 through Col. 48, line 14), reading on claims 42 and 43. Bertozzi teaches conjugating alexa-fluor 488 to alkDala (Col. 47, lines 1-10 and Fig. 2), reading on claims 42 and 43. Bertozzi teaches a large number of suitable detectable labels (Col. 33, lines 13-30), fluorophores (Col. 33, line 31 through Col. 34, line 30) and fluorescent and chromogenic proteins (Col. 34, lines 31-43) to incorporate into the peptidoglycan cell 
Regarding claim 35, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Bertozzi teaches that the D-alanine analog concentration is a result effective variable to incorporate these analogs into the peptidoglycan cell wall of the bacteria. Thus, the burden is shifted back to establish criticality of the claimed concentration range by objective evidence.
Regarding claim 38, 44, and 45, it would have been obvious before the invention was filed to further screen for cell wall acting agents in view of the additional cited teachings of Bertozzi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because expressly considers screening for cell wall acting agents, and sets for a reasonable expectation and that any putative anti-microbial agents would disrupt incorporation of the D-amino acid analogs (e.g. modified with a biorthogonal tag) which can be determined by detecting a label, such as a fluorescent label, attached to the biorthogonal tag, and compared against the activity of known anti-
Regarding claims 42 and 43, it would have been obvious before the invention was filed to further label the bacteria of Bertozzi with a further/second dipeptide having a different biorthogonal tag and different fluorescent label than the first dipeptide in view of the additional teachings of Bertozzi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because expressly considers combining multiple and spectrally distinct fluorophores, with one attached to an azido moiety of one D-alanine and the other attached to an alkynyl moiety on a second D-alanine, and because Bertozzi teaches a representative number of species of fluorophores. The skilled artisan would have been motivated to do so because Bertozzi teaches that the fluorophore-labeled D-alanine analogs colocalize with a known marker of the PG cell wall (i.e. fluorescently-labeled vancomycin or vancomycin-BODIPY), and so dual labeling the bacteria of Bertozzi would be advantageous to screen candidate anti-microbial agents and determine the effect, if any, of the test agent on the incorporation of the D-alanine analogs of Bertozzi.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653